DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The Specification and Abstract filed on 03/10/2022 have been approved by the Examiner.
The Drawings filed on 03/10/2022 have been approved by the Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the safety backing (claim 18) and touch functionalities (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because means (line 4).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-25 are objected to because of the following informalities:  
Regarding claim 1, “the trim element” (line 9) needs to be changed to --the glass trim element--.
Regarding claim 9, “wherein the support is a plastic frame made of plastic” should be changed to --wherein the support is a plastic frame--.
Regarding claim 11, “the upper part” needs to be changed to --an upper part--and “the door” should be changed to --a door--.
Regarding claims 17-20, “the glass element” needs to be changed to --the glass trim element--.
Regarding claim 23, “the glass” needs to be changed to --the glass trim element--.
Regarding claim 24, “the trim element” needs to be changed to --the glass trim element--.
Claim 25 recites the limitation "the rubber or foam" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Should claim 25 depend from claim 24? 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Regarding claim 1, “a means” (line 5) is unclear. Definitions of means: an action or system by which a result is brought about; a method. In Figure 1, reference character 4 is a means. What element is positively recited by “a means”?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 10-18 and 19-25, as understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PCT reference WO 2010/081142 A1.


Regarding claim 1, PCT reference discloses a method for dissipating kinetic energy during an impact on a glass trim element (88) into a motor vehicle (10) interior (12), the method comprising: fixing the glass trim element to a support (36) to provide an assembly that is integrated to a motor vehicle interior body (90), and fixing to the support a means (96) with a permanent deformation or not to dissipate the kinetic energy during impact, wherein one side of the support (36) is fixed to the glass trim element and an opposite side of the support is fixed to the means (98) with a permanent deformation or not, and wherein the trim element is not a display as shown in Figures 3, 4, 7 and 8 and see paragraphs [0005], [0022] to [0025].
Regarding claim 3, PCT reference discloses the method according to claim 1, wherein the means (96) is made of a plastic material (Mylar material) see paragraph [0022].
Regarding claim 4, PCT reference discloses the method according to claim 1, wherein the means is made of a foam material see “or the like” in paragraph [0022]. 
Regarding claim 5, PCT reference discloses the method according to claim 1, wherein the means (96) comprises at least 90% mm weight of a polypropylene or ethylene propylene diene monomer, a thermoplastic elastomer, a silicone, or a polyurethane see “or the like” in paragraph [0022]. 

Regarding claim 8, PCT reference discloses the method according to claim 1, but does not show the means has a thickness of greater than 20mm. The thickness of the means is a matter of design choice.
Regarding claim 10, PCT reference discloses the method according to claim 1, wherein the support (36) is a plastic frame made of plastic see paragraphs [0019] and [0022]. Also, the perimeter around the opening in (90) is a support. 
Regarding claim 11, PCT reference discloses the method according in claim 1, wherein the glass trim element is a trim element mounted a door inner trim as shown in Figures 3 and 4. 
Regarding claim 12, PCT reference discloses the method according to claim 10, wherein the plastic frame (36) matches a shape curvature of the glass trim element.
Regarding claim 13, PCT reference discloses the method according to claim 1, wherein the glass trim element (88) is beforehand assembled to a plastic frame (36) before being integrated to the motor vehicle interior body.
Regarding claim 14, PCT reference discloses the method according to claim 10, wherein the plastic frame (36) is provided on a back of the glass trim element (88).

Regarding claim 16, PCT reference discloses the method according to claim 10, wherein the plastic frame (36) is made of a material selected from the group consisting of a polybutylene terephthalate, a polycarbonate-acrylonitrile butadiene styrene, a polyamide PAG, a polyamide copolymer PAG6, a polyoxymethylene, a polypropylene, a thermoplastic elastomer and thermoset material see paragraph [0019].
Regarding claims 17, 19 and 20, the type of glass used is a matter of design choice. Soda-lime silica is the most prevalent type of glass and least expensive type of glass.
Claim 18 (Previously Presented): The method according to claim 1, wherein the glass trim element is provided with a safety backing (resin material 36 acts as a safety backing).
Regarding claim 21, PCT reference discloses an assembly for a motor vehicle interior, the assembly comprising the glass trim element (88) and a plastic frame (36) assembled according to claim 1 wherein the frame is made of plastic.
Regarding claim 22, PCT reference discloses the assembly according to claim 21, wherein the glass trim element comprises touch functionalities see paragraph [0005].

Regarding claim 24, PCT reference discloses a method for dissipating kinetic energy during an impact on a glass trim element (88) into a motor vehicle interior (12), the method comprising: fixing the glass trim element (88) to a support (36) to provide an assembly that is integrated to a motor vehicle interior body, and fixing to the support (36) rubber or foam (96) see “or the like” in the paragraph [0022] to dissipate the kinetic energy during impact, wherein one side of the support is fixed to the glass trim element and an opposite side of the support is fixed to the rubber or foam as shown in Figures 3, 4, 7 and 8 and see paragraphs [0005], [0022] to [0025], wherein the trim element is not a display, but does not state wherein the rubber or foam has a density from 10 g/l to 50 g/l.
The density of a material is a matter of design choice. 
Regarding claim 25, PCT reference discloses the method according to claim 1 but does not state wherein the rubber or foam has a thickness of greater than 20 mm. The thickness of a material is matter of design choice. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention 
Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being obvious over PCT reference WO 2010/081142 A1 in view of European reference 
EP  3 156 286 A1.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
PCT reference WO 2010/081142 A1 discloses the method according to claim 1 but does not show wherein the glass trim element is a glass of a soda-lime-silica, an aluminosilicate or a borosilicate (claim 17); wherein the glass of 
Si02    55-85%
AL2O3 0-30%
B2O3   0- 20%
Na2O 0-25%
CaO   0- 20%
MgO  0-15%
K2O  0- 20%
BaO G - 20%, 
and is a glass of soda-lime-silica (claim 19) and wherein the glass of the glass trim element comprises, in a content expressed as percentages by total weight of glass:
65≤SiO2≤78 %
5≤Na2O≤20 %
0≤K2O<5 %
1≤Al2O3<6 %
0≤CaO<4.5%
4≤ MgO≤12%
such that a (MgO/(MgO+CaO)) ratio ≥ 0.5 (claim 20).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass of PCT reference 
WO 2010/081142 A1 made a soda-lime-silica, an aluminosilicate or a borosilicate, as taught by Euopean reference EP  3 156 286 A1, as a matter of design choice. Soda-lime silica is the most prevalent type of glass and least expensive type of glass.
Allowable Subject Matter
Claims 2, 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other methods similar to that of the current invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612